101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles S. BRILES, Plaintiff-Appellant,v.Sandy Henderson Briles SURRATT;  Wachovia Bank and TrustCompany, N.A., Defendants-Appellees.
No. 96-2008.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Nov. 15, 1996.

Charles S. Briles, Appellant Pro Se.  Mark Forester Griffin, Greensboro, North Carolina;  Ellen M. Gregg, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendants' motions to dismiss for lack of jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Briles v. Surratt, No. CA-95-624-2 (M.D.N.C. June 18, 1996).  Appellant's motions for general relief, including his requests to present additional points and to present argument against Appellee Surratt's brief, are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.